— In a condemnation proceeding, the claimant appeals from an order of the Supreme Court, Kings County, dated November 16, 1977, which granted petitioner’s motion to (1) quash a subpoena duces tecum and (2) vacate a notice of deposition. Appeal dismissed, with $50 costs and disbursements payable to respondent. No appeal lies from an intermediate order in a condemnation proceeding brought under the Administrative Code (Administrative Code of City of New York, § B15-25.0; Matter of City of New York [Cohan], 12 AD2d 745). Mollen, P. J., Damiani, Lazer and Margett, JJ., concur.